office_of_chief_counsel internal_revenue_service memorandum number release date cc pa camcgreevy postf-117060-10 uilc date december to ----------------------- ---------------------------------------------------------------- large business international from james coffey gibbons branch chief procedure administration subject cca request postf-117060-10 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues is taxpayer’s ------- refund claim filed --------------------timely under either sec_6511 or sec_6511 where the claim results from a carryback of foreign tax_credits ftcs from ------- which in turn resulted from a net_operating_loss nol_carryback from ------- to ------- which nol was generated by a timely election to claim deductions rather than credits for foreign_income_taxes paid_or_accrued in ------- does taxpayer’s ------- protective claim ------- pc filed in -------------------- constitute an election within sec_1_901-1 and sec_901 and subject_to sec_6511 to claim credits rather than deductions for foreign_income_taxes paid_or_accrued in ------- effectively reversing the election made in ------- to convert previously-claimed ftcs to deductions is taxpayer’s ------- pc a valid protective claim in general if so should the service delay action on the claim pending final disposition of the ----------------- cycle postf-117060-10 conclusions no sec_6511 governs the applicable refund period since the ------- refund claim is attributable to a claimed credit for foreign_income_taxes paid_or_accrued in ----- ------- and carried back to ------- since the ------- refund claim was filed more than years after the due_date without extensions of taxpayer’s ------- tax_return the claim is untimely moreover even if the --------refund claim were considered to relate to the nol_carryback from ------- that freed up the --------ftcs the claim would be untimely under sec_6511 since it was filed more than three years after the due_date including extensions of the return for ------- the year in which the nol_carryback arose taxpayer has not cited any authority in support of its attenuated argument that the ------- refund claim relates to an overpayment attributable to foreign_income_taxes paid in ----- ------- no the ------- pc does not constitute a final election to claim credits rather than deductions for foreign_income_taxes paid_or_accrued in ------- and was ineffective to extend the statutory deadline for taxpayer to make this choice no the ------- pc is not a valid protective claim in general it does not contain a claim that is contingent it merely informs the service that taxpayer wants to reserve the right to make a claim in the future facts carrybacks of nols and ftcs in ---------------------- taxpayer filed a form 1120x amended u s_corporation income_tax return for the taxable_year ------- to change its election from credits under sec_901 to deductions under sec_164 for foreign_income_taxes paid_or_accrued in --- ------- the ------- form 1120x generated no refund for taxable_year ------- instead taxpayer stated that the effect of the change in election was to increase the ------- nol by dollar_figure--------------- the ------- form 1120x was dated -------------------------- and was posted at the irs service_center on -------------------------- in ---------------- taxpayer filed a form 1120x for taxable_year ------- in which the increased nol generated by the --------form 1120x was carried back and allocated to respective subgroups subject_to limitations per sec_1_1502-21 after limitation dollar_figure----------------was available to be carried back and of that amount dollar_figure------------- -----------------was utilized to reduce ------- taxable_income to ------ this utilization of nol carrybacks freed up ftcs for foreign_income_taxes paid_or_accrued in ------- that were originally utilized in ------- the ------- form 1120x generated no refund for that year the --------form 1120x was dated ------------------- and was posted at the irs service_center on --------------------- postf-117060-10 around the same time taxpayer filed a form 1120x for the taxable_year ------- in which the ------- freed up ftcs totaling dollar_figure--------------were carried back to generate a requested refund of dollar_figure------------- taxpayer cited sec_6511 as authority for the requested refund the ------- form 1120x was dated ------------------- and was posted at the irs service_center on --------------------- protective claim taxpayer then filed a form 1120x for taxable_year ------- with the label protective claim on the front the ------- pc had no numbers on the face of the return and requested ------ refund the ------- pc was dated --------------------- there is no posting date on the irs’ integrated data retrieval system idrs per the bmfol transcript for the ------- pc on part ii explanation of changes taxpayer stated that t he purpose of this amended_return is to attach a protective_election only this election is being made to protect taxpayer’s right to claim the effect of foreign taxes as a credit for the year ------- this election is not immediately effective and does not now replace a prior election to deduct such foreign taxes rather effectiveness will be contingent on future events which will not occur with the period of limitations attached to the ------- pc taxpayer provided the following statement in accordance with sec_1_901-1 a protective_election only is made for the taxable_year --------to claim the benefits of a credit for foreign taxes paid_or_accrued under sec_901 of the internal_revenue_code for that year this protective_election is made within the period prescribed by sec_1_901-1 and sec_6511 this election is protective only on --------------------taxpayer made an election to claim as a deduction under sec_164 the total foreign taxes paid_or_accrued and to reduce the total income by sec_78 gross- up amounts previously reported for the tax_year ended -------------------------- -------- and filed refund claims to affected years resulting from that election those claims and other years which would affect the advisability of electing a deduction or credit for the ------- foreign taxes are currently under or still subject_to examination by the internal_revenue_service because those examinations are not completed and will not be completed by the period prescribed in sec_1_901-1 and sec_6511 this protective_election should not be given effect pending the conclusion and resolution of the examination only at that time dependent upon a final_determination of the income_tax liabilities for several years can it be finally determined whether the previous election postf-117060-10 for deduction treatment under sec_164 or this election for credit treatment under sec_901 should be given effect the amount of allowable credits and support therefore have previously been provided taxpayer statement attached to ------- pc relevant dates the due_date of the ------- tax_return without extensions was --------------------- the ten-year period for filing a claim_for_refund attributable to foreign_income_taxes paid_or_accrued in ------- under sec_6511 or for changing the election to claim a credit or deduction for such taxes in accordance with sec_901 expired on ----------------- ------- ten years after the due_date without extension of the ------- return the periods of limitation for assessment or refund as extended by agreement under sec_6501 and sec_6511 for the relevant taxable years are as follows ------- - -------------------------- --------- -------------------------- ------- - -------------------------- law and analysis what is the applicable_period of limitation for filing a claim_for_refund for ------- arising from ftcs carried back from ------- to ------- which were freed up by an nol carried back from ------- to ------- which in turn arose from a timely change in election to deduct rather than credit foreign_income_taxes paid_or_accrued in ------- a limitation periods in general the limitation periods for filing claims for refund are set out in sec_6511 under sec_6511 the general period of limitation for a credit or refund is three years from the time the return was filed or two years from the time the tax was paid whichever period expires later there are special rules extending the periods of limitation for various situations however including special rules for nols and ftcs the special rules for nols and ftcs are found in sec_6511 and sec_6511 respectively postf-117060-10 sec_6511 provides that if any claim_for_refund relates to an overpayment attributable to an nol_carryback then the limitation period shall instead be that period which extends three years after the time prescribed by law for filing the return including extensions thereof for the taxable_year of the nol that resulted in the carryback sec_6511 provides that if the allowance of a refund of an overpayment_of_tax attributable to an nol is otherwise prevented by the operation of any law or rule_of law other than sec_7122 relating to compromises such refund may be allowed or made if the claim is filed within the period provided in sec_6511 sec_6511 provides that if a claim_for_refund relates to an overpayment attributable to any taxes paid_or_accrued to any foreign_country for which a credit is allowed against the tax imposed by subtitle a in accordance with the provisions of sec_901 in lieu of the three-year period prescribed in section a the period shall be ten years from the date prescribed by law for filing the return for the year in which such taxes were actually paid_or_accrued sec_301_6511_d_-3 confirms that for purposes of the ftc 10-year refund statute the due_date of the return is determined without regard to extensions compare sec_6511 and sec_6511 b cascading carrybacks instigating event v independent examination as noted sec_6511 applies to determine the applicable refund period for claims relating to an overpayment of u s tax attributable to foreign taxes for which credit is allowed under sec_901 sec_6511 and the regulations thereunder specify that the period is ten years from the return deadline without extensions for the year in which the foreign taxes were actually paid_or_accrued sec_6511 provides that a claim_for_refund relating to an overpayment attributable to an nol_carryback is three years from the return deadline including extensions for the year in which the nol arose as a result of the taxpayer’s timely ------- election to deduct rather than credit foreign taxes paid_or_accrued in -------- the increased --------nol was carried back to ------ sec_6511 was amended in effective for foreign taxes paid_or_accrued in taxable years beginning after date prior to amendment the statute provided that the period was years from the date prescribed by law for filing the return for the year with respect to which the claim is made instead of the current language of for the year in which such taxes were actually paid_or_accrued publaw_105_34 the amendment was enacted to clarify that the limitations_period attributable to refund claims that result from foreign_tax_credit carryovers runs from the due_date of the return for the year in which the foreign taxes were paid_or_accrued and not the earlier or later year to which the foreign taxes were carried and claimed as a credit h_r rep cong 1st sess date pincite the amendment reversed the result in 620_f2d_853 ct_cl which held that the period ran from the carryover year the service does not follow the ampex decision postf-117060-10 which freed up ftcs for foreign taxes paid_or_accrued in ------- which the taxpayer seeks to carry back to ------- under a plain reading of sec_6511 taking an independent examination of the ------- refund claim the claim was untimely because the claimed overpayment is in the most direct sense attributable to credits for foreign taxes paid_or_accrued in ------- which were carried back and claimed as a credit in ------- the ten-year period for claiming a credit or refund attributable to foreign taxes paid_or_accrued in ------- expired on --------------------- two years before the ------- refund claim was filed revrul_71_533 1971_2_cb_413 addressed the interaction of the nol and ftc refund statutes in a case similar to that presented here the taxpayer in the ruling incurred an nol in that was carried back to reduce its taxable_income in to zero the nol_carryback freed up foreign taxes paid_or_accrued in which the taxpayer sought to carry back and claim as a foreign_tax_credit in the ruling concludes that the applicable refund statute is the ftc refund statute of sec_6511 not the nol refund statute of sec_6511 the analysis underlying the ruling is equally applicable here but even if the --------refund claim were considered to be attributable to the nol carried back from ------- rather than to the ftcs carried back from ------- the ------- refund claim was untimely because under sec_6511 the refund period for claims attributable to the ------- nol expired on ----- --------------------- three years from the due_date of the return for ------- and -------- years before the ------- refund claim was filed however a refund claim for any year attributable to foreign taxes paid_or_accrued in ----- ------- could be made at any point up to and including --------------------- therefore if the ------- refund claim for excess ftcs carried back from ------- can be considered attributable to the ------- foreign taxes that claim would be timely under sec_6511 for this argument to succeed all of the cascading carrybacks would have to be deemed to be attributable to the ------- foreign taxes so that the sec_6511 period for refund claims attributable to the --------foreign taxes serves to extend the limitation periods for the ------- claim based on the cascading ------- nol and ------- ftcs this approach would effectively look through the adjustment to the character of the instigating event which in this instance is the deduction for foreign taxes paid_or_accrued in ------- c prior analysi sec_2 under the claims court’s opinion in ampex described in note above interpreting the prior version of sec_6511 that applied with respect to foreign taxes paid_or_accrued in and earlier years the refund period for a ------- claim based on ftc carrybacks from ------- would have expired two years earlier on --------------------- postf-117060-10 although this exact issue has not been addressed similar issues have been considered administratively judicial decisions that address similar issues are discussed briefly herein judicial decisions although limitations statutes barring the collection_of_taxes must be strictly construed in favor of the government 464_us_386 the few courts that have addressed this issue have favored the instigating event approach the tax_court has defined attributable to to mean traced directly to 65_tc_506 allowing an otherwise untimely refund for because a timely nol_carryback to released a previously allowed investment_credit see also 374_us_65 defining attributable to as caused or generated by in 742_f2d_1102 7th cir the seventh circuit adopted the instigating event approach when determining the effect of capital_loss and investment_credit carrybacks on the service’s ability to assess an otherwise untimely deficiency specifically the appellate court reversed a tax_court decision 80_tc_648 and adopted the dissenters’ position that the reduction in the carryover amount of taxpayer’s income_tax to was ‘attributable to the application to the taxpayer of’ the capital_loss and investment_credit carrybacks both of which were effective to reduce its tax_liability and to result in a deficiency first chicago f 2d pincite the adopted tax_court dissenting opinion held that any deficiency that could be traced back to the carryback would be attributable to that carryback first chicago t c pincite the tax_court dissenters had relied on specific language in the legislative_history of the refund claim procedure to determine that the commissioner should recompute every tax including those of any prior year affected by the carryback id pincite the southern district of iowa also adopted the instigating event approach when it faced similar issues in marshalltown savings loan ass’n v united_states ustc p50 s d iowa in marshalltown the taxpayer filed a form_1139 and a form 1120x for based on the carryback of a net_operating_loss from to and a resultant carryforward of investment tax_credits from to the court held that although the general refund limitations_period had expired for the taxpayer’s refund claim was timely under sec_6511 because the overpayment wa sec_3 the service has considered similar issues on several occasions in written nonprecedential fact specific advice but has not taken a position with respect to the issues in any formal guidance chief_counsel_advice and field_service_advice are nonprecedential and should not be relied upon be either taxpayers or the service we note however that factual variations in the existing ccas and fsas and the potentially inconsistent results that may not be readily identifiable demonstrate hazards that should be considered when dealing with this case postf-117060-10 attributable to the nol_carryback as the instigating event was the nol_carryback the limitation period for that carryback was to be used for all the cascading results d current analysis the issue of which limitations_period is applicable when there are cascading nol and ftc carrybacks is unsettled which has caused the service’s analysis to be somewhat inconsistent in the past although the courts that have addressed this issue have tended to follow the instigating event approach the only decision that we have identified that actually deals with the effect on refunds - as opposed to assessments - is an unpublished order from the southern district of iowa see marshalltown ustc p50 thus the issue is not yet settled under the instigating event approach claims would be timely if they could be traced however remotely to any attribute in another year that could directly give rise to a refund claim even if the statute were closed with respect to the attribute directly claimed on the amended_return in our view the better interpretation is that the need for certainty and finality dictates an interpretation in which each carryback is looked at individually and the applicable statute is that relating to the proximate cause of the claim does taxpayer’s ------- protective claim ------- pc filed in ----------------------------- -----------------------------------------------------------------------------------------------constitute an election within sec_1_901-1 and sec_901 subject_to sec_6511 to claim credits rather than deductions for foreign_income_taxes paid_or_accrued in -------- thus reversing the election made in ------- to convert previously-claimed ftcs to deductions sec_901 provides that for any taxable_year a taxpayer may make or change an election to claim credits or deductions for foreign_income_taxes paid_or_accrued at any time before the expiration of the period prescribed for making a claim for credit or refund of u s tax for such taxable_year sec_1_901-1 clarifies that the applicable refund period is the 10-year period prescribed by sec_6511 rather than the three-year period prescribed by sec_6511 thus the applicable deadline for making or changing an election to credit or deduct creditable_foreign_taxes is ten years from the due_date of the return without extensions for the year in which the foreign taxes are paid_or_accrued in ------- taxpayer filed a form 1120x for the taxable_year ------- to change its election from credits under sec_901 to deductions under sec_164 for its foreign taxes paid_or_accrued in ------- the ------- form 1120x was dated -------------------------- and was posted at the irs service_center on ------------------------- the due_date of the ------- -------------------------------------------------------------------------------------------------------------------- tax_return without extensions was --------------------- because the ten-year period under sec_6511 would have expired on --------------------- ten years after the due_date without extensions of the ------- return this election was timely made postf-117060-10 on --------------------- taxpayer executed a form 1120x for taxable_year ------- with the label protective claim on the front of the form the ------- pc which was dated --------- ------------ purports to amend its ------- return to claim the effect of foreign taxes as a credit for the year ------- but according to the attached statement is not immediately effective and does not now replace a prior election to deduct such foreign taxes the statement provides that the ------- pc was not intended to be effective until the completion of all examinations by the internal_revenue_service of other years which would affect the advisability of electing a deduction or credit for the ------- foreign taxes only at the conclusion and resolution of the examination sic d ependent upon a final_determination of the income_tax liabilities for several years can it be finally determined whether the previous -------- election or this election should be given effect finally according to the statement t he amount of allowable credits and support have previously been provided the ------- pc was signed on --------------------- for purposes of this analysis it will be assumed that it was filed before the expiration of the applicable ten-year election_period under sec_901 for foreign taxes paid_or_accrued in ------- which was -------------------- ------- since the ------- pc is later in time than the -----------------------election to change from ftcs to deductions for ------- the ------- pc generally would supersede the ------- election but only if the ------- pc was a valid election under sec_1_901-1 however by filing the ------- pc taxpayer did not elect to claim credits for foreign taxes paid_or_accrued in ------- to the contrary the --------pc expressly states that taxpayer did not intend at that time to change its previous election to deduct rather than credit foreign taxes paid_or_accrued in -------- indeed taxpayer continues to press its claim that the --------foreign tax deductions gave rise to an nol that in turn gave rise to its disputed --------refund claim rather than reflecting a timely change in election the ------ --------pc reflects taxpayer’s attempt unilaterally to extend the statutory deadline for changing its election provided in sec_901 which expired on --------------------- thus the --------pc does not supersede the taxpayer’s last timely election made in-------- to convert previously-claimed ftcs to deductions for ------- and the time for taxpayer to make further changes to its choice has now expired in 436_f3d_644 6th cir the court affirmed the tax court’s holding that the taxpayer’s attempt to change its election from deductions to credits was untimely because it was made more than years after the due_date of the return for the year in which the foreign taxes were paid_or_accrued the court rejected the taxpayer’s argument that the election_period should be construed to run from the later year to which the taxpayer sought to carry forward excess foreign taxes from the election_year noting that the taxpayer retained the benefit of deductions for the foreign taxes and that statutes granting deductions should be construed strictly in favor of the government the court held that the plain meaning of sec_901 there is no posting date on the irs’ idrs for the ------- pc postf-117060-10 establishes a 10-year window for the taxpayer to choose between credits and deductions for foreign taxes paid in this case the taxpayer’s 10-year window expired on --------------------- taxpayer’s attempt indefinitely to extend the statutory 10-year period by filing the ------- pc on that date was ineffective is taxpayer’s ------- pc a valid protective claim generally if so should the service delay action on the claim pending final disposition of the ---------------cycle the concept of a protective claim is not used in the code or regulations but is established by case law a valid protective claim need not state a particular dollar amount or demand an immediate refund however the claim must have a written component must identify and describe the contingencies affecting the claim must be sufficiently clear and definite to alert the service as to the essential nature of the claim and must identify a specific year or years for which a refund is sought see eg 314_us_186 a protective claim is a present claim contingent upon a future event it is a statement that upon the happening of the contingency the claim will be prosecuted the delay in resolving the contingency does not create any inconsistency with the present assertion of the claim see kales u s pincite a claim cannot be viewed as a protective claim merely because a taxpayer labels it as such in general a protective claim is based on an expected change in the tax law other legislation regulations or case law taxpayers seeking certain determinations from the service or another tax authority also may submit protective claims while the determination is pending see 234_f3d_873 8th cir the court stated the taxpayer could have filed a protective claim while the service was considering a request for a determination that a plan was qualified as a tax-exempt profit sharing plan for example a taxpayer requesting assistance from the u s competent_authority under the provisions of an income estate or gift_tax treaty to which the united_states is a party is advised to file a protective claim along with their related parties before the expiration of the period of limitations see revproc_2006_54 at section also an estate that has not paid certain claims or expenses at the time the estate return is filed may file a protective claim_for_refund under sec_20_2053-1 see also revrul_77_274 1977_2_cb_326 providing that where a suit for damages for wrongful death has been filed but there has been no recovery at the time the return is filed the fiduciary is advised to file a protective claim_for_refund as indicated above a protective claim_for_refund is recognized by the service and the courts as a method of filing a claim satisfying sec_6402 within the applicable_period of limitation even though the taxpayer’s right to make the claim is presently contingent and must await resolution of a pending enactment or determination to fully establish the taxpayer’s right that is a valid protective claim contains a present claim that the service may immediately allow or disallow once the contingency is resolved in this case taxpayer’s ------- pc is a writing but it does not make a present claim or even postf-117060-10 identify a year or years for which a refund is sought taxpayer stated that only after the conclusion of the examination of other unidentified years will it know whether or not it wants to change its foreign tax election for ------ and whether or for what years it might then file a refund claim the pending examinations of other years however did not prevent taxpayer from making an sec_901 election for the --------taxable year the examination is not similar to the request for a determination that was pending with the service in pala inc in this case taxpayer could have made an election for the --------- taxable_year instead of filing the ------- pc in fact taxpayer previously did make the election but then revoked it via form 1120x in ---------------------- also the ------- pc does not present the sec_901 election as an alternative to the deduction under sec_164 that would come into effect upon the resolution of a contingency regarding the ------- tax_year the ------- pc contains no present claim to be allowed or disallowed immediately upon the completion of an examination it only informs the service of a course of action taxpayer may or may not take after the examination of various unspecified years are concluded which may or may not give rise to a refund claim in other years in contrast to making a present claim taxpayer is attempting to reserve the right to make a claim based on a change to its sec_901 election for ------- if the results of the examination of other years later show it would be beneficial the ------- pc lacks the elements required for a valid protective refund claim this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
